COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                            APRIL 24, 2013


                                         NO. 12-11-00151-CV


                    FRANK KEATHLEY AND MELISSA KEATHLEY,
                                  Appellants
                                     V.
                               CORBITT BAKER,
                                   Appellee

                             Appeal from the County Court at Law #3
                          of Smith County, Texas. (Tr.Ct.No. 51,959-B)


                       THIS CAUSE came to be heard on the oral arguments, appellate record
and briefs filed herein, and the same being considered, it is the opinion of this court that there
was error in the judgment of the trial court below insofar as the award of $25,000.00 in appellate
attorney’s fees to Corbitt Baker was excessive, and that in order to obtain an affirmance of the
appellate attorney’s fee award, Appellee Corbitt Baker must file a remittitur in the amount of
$8,000.00; and it appearing that Appellee has timely filed such remittitur, it is the opinion of this
court that the portion of the trial court’s judgment awarding appellate attorney’s fees, as reduced
by $8,000.00, be MODIFIED AND, AS MODIFIED, AFFIRMED.
                       It is further ORDERED, ADJUDGED and DECREED that, in all other
respects, the trial court’s judgment is affirmed; all costs of this appeal are hereby assessed
against the Appellants, FRANK KEATHLEY AND MELISSA KEATHLEY, for which
execution may issue; and that this decision be certified to the court below for observance.
                       Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.